Exhibit 10.1
 
THIRD AMENDMENT TO
WARRANT PURCHASE AGREEMENT AND
STOCK PURCHASE WARRANT




This Third Amendment, effective as of January 14, 2007, amends the terms of the
Warrant Purchase Agreement by and between Streicher Mobile Fueling, Inc., a
Florida corporation (the “Company”), and the undersigned Purchasers dated June
30, 2006 (the “Agreement”) and of the Stock Purchase Warrants issued in
connection with the Agreement (the “Warrants”).


WITNESSETH:


WHEREAS, the Company and the Purchasers entered into the Agreement pursuant to
which the Warrants were issued to the Purchasers, and the Warrants by their
terms expire on September 28, 2006, unless sooner exercised (the “Exercise
Period”); and


WHEREAS, the Company and the Purchasers by an Amendment to Warrant Purchase
Agreement and Stock Purchase Warrant dated September 28, 2006 extended the
Exercise Period for the Warrants to November 30, 2006 and correspondingly
extended the suspension of the Company’s obligation to make principal payments
on the Notes (as that term is defined in the Agreement); and


WHEREAS, the Company and the Purchasers by a Second Amendment to Warrant
Purchase Agreement and Stock Purchase Warrant dated November 29, 2006 extended
the Exercise Period for the Warrants to January 15, 2007 and correspondingly
extended the suspension of the Company’s obligation to make principal payments
on the Notes; and


WHEREAS, the Company and the Purchasers wish now to further extend the Exercise
Period for the Warrants to February 14, 2007 and to agree that the Company will
pay the previously suspended payments; and


WHEREAS, the Company and the Purchaser wish now to add a provision for the
limitation on exercise of the Warrants by the Purchasers.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Warrants and the Agreement and hereinafter set forth, the
parties hereby alter, modify and amend the Warrants and the Agreement as
follows.


1. The Exercise Period for each of the Warrants is extended to February 14,
2007.


2. The Company agrees to pay the next scheduled principal payment on the January
Notes (as that term is defined in the Agreement) on January 24, 2007, and to pay
the August 28, 2006 suspended principal payments for the August Notes (as that
term is defined in the Agreement) together with the next scheduled principal
payment on February 28, 2007.
 
 
 

--------------------------------------------------------------------------------

 
3. In no event shall the Purchasers be entitled to exercise any portion of the
Warrants in excess of that portion of the Warrants upon conversion of which the
sum of (a) the number of shares of Common Stock beneficially owned by the
Purchasers and their affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised portion of
the Warrants or the unexercised or unconverted portion of any other security of
the Company subject to a limitation on conversion or exercise analogous to the
limitations contained herein) and (b) the number of shares of Common Stock
issuable upon the exercise of the portion of the Warrants with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Purchasers and their affiliates of more than 9.99% of the
outstanding shares of Common Stock.   For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (a) of such proviso.


4. Except as expressly stated in this Amendment, the terms and conditions of the
Warrants and the Agreement shall remain in all respects unchanged.


IN WITNESS WHEREOF, the parties hereto have caused these Amendments to be duly
executed as of the date first above set forth.


THE COMPANY:


STREICHER MOBILE FUELING, INC.




By:  /s/ Richard E. Gathright                                                   
Richard E. Gathright, President and CEO


PURCHASERS:


TRIAGE CAPITAL MANAGEMENT, L.P.




By: /s/ Leon Frenkel                                                            
Name: Leon Frenkel                                                             
Title: Senior Manager                                                          


TRIAGE CAPITAL MANAGEMENT B, L.P.




By:  /s/ Leon Frenkel                                                         
   
Name: Leon Frenkel                                                            
Title:  Senior Manager                                                        